 



Exhibit 10.18
(SUCCESSFACTORS LOGO) [f38621f3862105.gif]
August 28, 2007
James Larson
Dear James:
     On behalf of SuccessFactors, Inc. (the “Company”), I am pleased to offer
you employment with the Company on the terms set forth below.

  1.   Position. Your position will be VP, Global Enterprise Sales, reporting to
the CEO, Lars Dalgaard. You will work out of our office located in San Mateo,
CA. By signing this letter, you confirm that you are under no contractual or
other legal obligations that would prohibit you from accepting employment and
performing your duties with the Company.     2.   Compensation. Your annual
on-target earnings will be $550,000, split between base and incentive
compensation. Your annual base salary will be $300,000, less payroll deductions
and all required withholdings. You will be paid your base salary in accordance
with the Company’s regular payroll policy. You also will be eligible for a
performance bonus of $250,000 upon reaching certain mutually established goals
set by you and the Company. The Company may modify compensation from time to
time as it deems necessary.     3.   Stock Option. We will recommend to the
Board of Directors (the “Board”) of the Company that, at the next Board meeting
after your commencement date, you be granted an incentive stock option (the
“Option”) entitling you to purchase up to 750,000 (SEVEN HUNDRED FIFTY THOUSAND)
shares of Common Stock of the Company at the then current fair market value as
determined by the Board at that meeting. Subject to Board approval, the shares
subject to the Option shall vest pursuant to a four-year vesting schedule, which
shall provide that twenty-five percent (25%) of the shares subject to the Option
shall become vested after you complete one year of continuous full-time service
with the Company, and one forty-eighth (1/48th) of the shares subject to the
Option shall vest for each month of your continuous full-time service
thereafter. Your Option shall be subject to the terms and conditions of the
Company’s Stock Option Plan and form of Stock Option Agreement, which will be
distributed after the Board approves your Option.     4.   Benefits. You will
also be entitled to receive the standard employee benefits made available by the
Company to its employees of your same level to the full extent of your
eligibility, including medical, dental and vision insurance, fifteen (15) days
Paid Time Off (“PTO”) and two (2) floating holidays annually. During your
employment, you shall be permitted, to the extent eligible, to participate in
the Company’s Flexible Spending Account plan and 401(k) plan or any other
similar benefit plan of the Company that is available to employees generally.
Participation in any such plans shall be consistent with your rate of
compensation to the extent that compensation is a determinative factor with
respect to coverage under any such plan. Details about these benefits plans are
available for your review. The Company may modify benefits from time to time as
it deems necessary.     5.   Compliance with Company Policies and Procedures. As
a Company employee, you will be expected to abide by the Company’s policies and
procedures and acknowledge in writing that you have read and agree to abide by
the Company’s Employee Handbook. Your acceptance of this offer and commencement
of employment with the Company are contingent upon your execution of the
Company’s Proprietary Information and Inventions Agreement, a copy of which is
enclosed for your review and execution prior to or on your Start Date.     6.  
Employment Relationship. Your employment with the Company will be “at will”,
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause. Any contrary verbal, written or
implied representations which may have been made to you are superseded by this

/s/ JL      Initials of Employee

 



--------------------------------------------------------------------------------



 



(SUCCESSFACTORS LOGO) [f38621f3862105.gif]

      written offer. This is the full and complete agreement between you and the
Company with respect to the subject matters herein. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company’s Chief Executive Officer.     7.   Dispute Resolution Procedure. As
a condition of employment with the Company, you will be required to sign and
abide by the terms of the Company’s dispute resolution procedure, which is
incorporated into this offer letter by reference and found in the Company’s
Proprietary Information and Inventions Agreement.     8.   Proof of Right to
Work. For purposes of federal immigration law, you will be required to provide
to the Company documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.     9.   Change of Control. In the
event of a change of control transaction described in sections 16.1(ii),
16.1(iii) or 16.1(iv) of the Company’s 2001 Stock Option Plan (a “Change of
Control”), in addition to your normal vesting, 50% of your then unvested shares
shall vest in equal monthly installments over the 12 months immediately after
the consummation of the Change of Control. In addition, in the event of a Change
of Control and you are involuntarily terminated without Cause (as defined in the
Company’s 2001 Stock Option Plan) by SuccessFactors or a successor company
within 12 months of the Change of Control, or you terminate your employment with
the Company or a successor company within 12 months of the Change of Control for
Good Reason (as defined below), then you will receive a full vesting of all then
unvested Shares as of your termination date. “Good Reason” means that you elect
to terminate your employment within 30 days of the occurrence of one or more of
the following events, provided you have also delivered written notice to the
Company 10 days prior to your resignation: (a) the material reduction, without
your consent, of the annual base salary you were paid at the time of the Change
of Control; (b) the material diminution or reduction, without your consent, of
your authority, duties or responsibilities within the combined business; or
(c) relocation of the Company’s office at which you work to a location that is
more than 50 miles from its current location.     10.   Severance. If terminated
without cause in the first year, subject to your execution of a customary
release of claims, you will be offered severance of 6 months salary plus
6 months of accelerated vesting. If terminated without cause after the first
year, subject to your execution of a customary release of claims, you will be
offered severance of 6 months salary plus 3 months of accelerated vesting.

/s/ JL      Initials of Employee

 



--------------------------------------------------------------------------------



 



(SUCCESSFACTORS LOGO) [f38621f3862105.gif]
     This letter, together with the Proprietary Information and Inventions
Agreement, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by the Company and by you.
     We are all delighted to be able to extend you this offer and look forward
to working with you. This offer expires at the close of business on August 31,
2007. In addition, this offer is contingent on the results of a standard
background check.
Very truly yours,
/s/ Lars Dalgaard          
Lars Dalgaard
SuccessFactors, Inc.
ACCEPTED AND AGREED:
James Larson

     
/s/ James Larson
   
 
Signature
   
 
   
August 28, 2007
   
 
Date
   
 
   
September 10, 2007
   
 
Anticipated Start Date
   

Attachment: Proprietary Information and Inventions Agreement
/s/ JL      Initials of Employee

 